Citation Nr: 1754832	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  15-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for left hand nerve damage.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel







INTRODUCTION

The Veteran had active duty service from August 1943 through December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bilateral hearing loss and left hand nerve damage are addressed in the Remand below.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, tinnitus began following in-service noise exposure and has continued since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 3.102, 3.159, 3.303 (2017).


ORDER


Service connection for tinnitus is granted.



REMAND

Of significance, the Veteran's service department records are fire-related (i.e., presumed destroyed in a 1973 fire that occurred at the National Personnel Records Center (NPRC).  

After considering the December 2013 notice of disagreement in connection with a November 2013 Form 13055, it appears that additional development should be undertaken to attempt to obtain hospital records following an accident that took place during service at Camp Breckinridge, Kentucky sometime during the time period of January through June 1944.  The Veteran states that she sustained head trauma to the left side of her head in the accident and that she began having hearing loss from that point.  

Post-service treatment records show that the Veteran underwent an audiometric evaluation during VA treatment in May 2002.  Demonstrated pure tone thresholds during such testing were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
X
30
LEFT
65
55
45
X
60

The Board finds it significant that the Veteran's hearing loss is significantly worse in the left ear, the ear she asserts was damaged during her military service.

In a November 2013 statement the Veteran indicated that she injured her left hand during the same accident.  On the November 2013 Form 13055, she noted that she had surgery for her left hand during service.

The Board observes that for World War II veterans serving at the time the Veteran did, extracts from SGO records potentially might have information pertaining to her treatment for her hearing loss and left hand disability claims.  See M21-1 Manual, III.iii.2.E.3.b.  As her service treatment records are deemed destroyed by the NPRC fire, a remand is necessary to attempt to obtain additional records pertaining to her in-service treatment.  

The Veteran reported that she has relevant VA treatment dated from 1987 to the present.  However, only records dated from 1999 to April 2013 have been associated with the claims file.  Earlier records should be requested on remand.

Additionally, the Veteran should be afforded another opportunity to submit a release for records from Dr. Samuel Peavy who treated her for hearing loss.

Accordingly, these issues are REMANDED for the following action:

1. Obtain all current VA treatment records dated from 1987 to 1999, and then from April 2013 to the present.  Any archived records should be requested.

2. Attempt to obtain any hospitalization or surgery records pertaining to the Veteran's accident that resulted in hearing loss and an injury to her left hand.  She asserts she was treated at Camp Breckinridge, Kentucky sometime during the time period of January through June 1944.  SGO extract records should be searched, as applicable.  

3. After securing any necessary release, obtain private treatment records from Dr. Samuel Peavy who the Veteran asserts treated her for her hearing loss.

4. After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to evaluate her claims for hearing loss and left hand nerve damage.

a. After reviewing the evidence of record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran has hearing loss that is related to her military service (August 1943 to December 1945), to include presumed in-service noise exposure and an accident wherein she injured the left side of her head.

b. After reviewing the evidence of record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran has any nerve damage of the left hand that is related to her military service (August 1943 to December 1945), to include an in-service accident.

5. Thereafter, if any issue remains on appeal, issue a supplemental statement of the case pertaining to the Veteran's claims and return such to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (2012).






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


